Exhibit 10.2

 

RUBIN CENTER – ULMERTON

 

LEASE

 

 

 

This lease ("Lease") is made this 29th day of May, 2015, by and between
CARR-RUBIN ASSOCIATES, LLP ("Landlord"), whose address is 5795 Ulmerton Road,
Suite 100, Clearwater, Florida 33760, and PROCYON CORPORATION, ("Tenant"), whose
address is 1300 S. Highland Avenue, Clearwater, FL 33756.

 

 

1. TERM:     Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the following property ("Premises"): approximately 3,220 square feet
consisting of 2,380 square feet of air conditioned office space and 840 square
feet of non-air conditioned warehouse space located at 13100 56th Court, Suite
702, Clearwater, FL 33760 as further described in Exhibit A-1 for a term
("Term") of five (5) years three (3) months commencing on the 1st day July,
2015, (the "Commencement Date") and ending on the 31st day of October, 2020 (the
"Expiration Date").

 

2. RENT:     Tenant agrees to pay to Landlord without demand, deduction or
offset, together with all sales and use taxes levied upon the use and occupancy
of the Premises, at the address of Landlord hereinabove set forth or at such
other place as Landlord may in writing designate, an initial annual rent as
further described in the attached Addendum to Lease #1, plus applicable sales
tax, payable in equal monthly installments as per the attached Addendum to Lease
#1, plus applicable sales tax. Tenant shall pay the first monthly installment of
Rent (and any pro-rated amounts) on the execution hereof. All Rent is payable in
advance, on the first day of each month and without demand, deduction or offset.
If any monthly payment of Rent is not received by Landlord within seven (7) days
from the date it is due, a "late charge" of six percent (6%) of such payment
shall be due Landlord as "Additional Rent" and to compensate Landlord
administratively for its having to receive and handle monies untimely paid.

 

 

A.

Tenant shall pay Tenant’s proportionate share of Project Operating Expenses over
the Base Year 2015.

 

 

B.

Tenant’s “proportionate share” shall mean a proportion of the Project Area
Operating Expenses, calculated by multiplying the total Project Area Operating
Expenses by a fraction, the numerator of which shall be the number of square
feet contained in the Leased Premises and the denominator of which shall be the
aggregate number of square feet of leasable building space in the Project, which
Tenant’s current proportionate share is hereby agreed to be ProRata. In the
event of a change in the leasable building space of the Project due to
expansion, reduction or otherwise, Tenant’s proportionate share shall be
adjusted accordingly upon written notice from Landlord to Tenant of the change.

 

 

C.

"Project Area Operating Expenses" as used herein means the total cost and
expense incurred in operating and repairing the Project buildings and
improvements and common facilities, hereinafter defined, excluding only items of
expense commonly known and designated as debt service, plus an administrative
fee of fifteen percent (15%) of that sum. Operating Expenses do not include HVAC
replacement, roof replacement and pavement replacement.

 

 

D.

Landlord may estimate the Project Area Operating Expenses and Tenant shall pay
one-twelfth (1/12th) of Tenant's current proportionate share of said estimated
amount monthly in advance, together with the next due payment of Base Rent.
After the end of each Lease Year, Landlord shall furnish Tenant a statement of
the actual Project Area Operating Expenses. Within thirty (30) days after
receipt by Tenant of said statement, Tenant shall have the right in person to
inspect Landlord's books and records as pertain to said Project Area Operating
Expenses, at Landlord's office, during normal business hours, upon four (4) days
prior written notice. The statement shall become final and conclusive between
the parties unless Landlord receives written detailed objections with respect
thereto within said thirty (30) day period. Any balance shown to be due pursuant
to said statement shall be paid by Tenant to Landlord within thirty (30) days
following Tenant's receipt thereof and any overpayment shall be immediately
credited against Tenant's obligation to pay Additional Rent in connection with
anticipated Project Area Operating Expenses for the next year, or, if by reason
of any termination of this Lease no such future obligation exists, refunded to
Tenant. Anything herein to the contrary notwithstanding, Tenant shall not delay
or withhold payment of any balance shown to be due pursuant to a statement
rendered by Landlord to Tenant because of any objection which Tenant may raise
with respect thereto and Landlord shall immediately credit or refund any
overpayment found to be owing to Tenant as aforesaid upon the resolution of said
objection.

 

 

E.

Additional Rent due by reason of this section for the final months of this Lease
is due and payable even though it may not be calculated until subsequent to the
termination date of the Lease and shall be prorated according to that portion of
said calendar year that this Lease was actually in effect. Tenant expressly
agrees that Landlord, at Landlord's sole discretion, may apply the Security
Deposit, in full or partial satisfaction of any Additional Rent due for the
final months of this Lease, but nothing herein contained shall be construed to
relieve Tenant of the obligation to pay any Additional Rent due for the final
months of this Lease, nor shall Landlord be required to first apply said
Security Deposit to such Additional Rent if there are any other sums or amounts
owed Landlord by Tenant by reason of any other terms or provisions of this Lease

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

1

--------------------------------------------------------------------------------

 

 

3. USE:     Tenant shall use and occupy the Premises only for administrative
offices, distribution and storage incidental to the normal and customary conduct
of its current business operation, which is further described as medical product
manufacturing & distribution and for absolutely no other purpose. Tenant shall
comply with the provisions of all recorded covenants, conditions, restrictions
and all building, zoning, fire and other governmental laws, ordinances,
regulations and rules applicable to the Premises and all requirements of the
carriers of insurance covering the premises and the property to which it is a
part. No use considered hazardous by Landlord or Landlord’s insurer shall be
permitted.

 

4. DELAY:     If Landlord is unable to deliver possession of the Premises on the
anticipated date of the commencement of the term (see Paragraph 1), because the
occupant refuses to give up possession, or for any other reason whatsoever,
Landlord shall not be liable for failure to deliver possession on said date, but
the Rent payable shall be abated until Landlord tenders’ possession to Tenant.
The Expiration Date of the Lease shall not be extended as a result thereof.

 

5. SECURITY DEPOSIT:     Tenant has delivered to Landlord the sum of $3,400.00
as a security deposit for the full and faithful performance by Tenant of the
terms hereof, such security deposit to be retained in a non-interest bearing
account, and to be returned, less any sums required to enforce the terms of this
Lease, to Tenant after the Expiration Date and after Tenant has vacated the
Premises and upon the full and timely performance by Tenant of the provisions of
the Lease on its part to be performed. Tenant may not under any circumstances
use the security deposit as Rent. Landlord shall have the right to apply any
part of the security deposit to cure any non-performance by Tenant and if
Landlord does so, Tenant shall upon demand deposit with Landlord the amount so
applied, in order to restore the deposit to its original amount. A failure to
restore the deposit shall be a default under the terms of this Lease. The Real
Estate Broker(s) involved in this Lease transaction shall not be in receipt of
the security deposit and shall not be responsible for the care, deposit or
return of same.

 

6. UTILITIES AND SERVICE AND TAXES: Landlord and Tenant mutually agree that the
consumption/usage of water/sewer directly attributable to the Tenant’s specific
operation may be separately sub-metered. If it is, Landlord will only pay for
normal water consumption and sewer charges for washroom facilities. Based on a
typical occupancy, an average of approximately $0.10 per square foot per year of
each water/sewer bill shall be designated as normal consumption. Landlord shall
calculate and bill to Tenant, at the then current rates as billed to Landlord,
the periodic charges, less the calculated normal consumption for water and sewer
consumption in respect of the Premises. Tenant shall, upon receipt of such
billing in reasonable detail by Landlord, promptly, reimburse Landlord for such
water and sewer charges in respect of the Premises. Tenant shall pay for all
other utilities used by the Tenant in the Premises. Landlord shall not be liable
for damages to Tenant’s business and/or inventory or for any other claim by or
through Tenant resulting from an interruption of utility services.

 

Tenant shall pay for all other utilities, including, but not limited to, all
other water and sewer charges (as Additional Rent) and electricity. Landlord
will pay all real property taxes and assessments.

 

7. ASSIGNMENT/SUBLEASE:     Neither Tenant nor Tenant's legal representatives or
successors in interest, by operation of law or otherwise, may or shall assign
this Lease, or sublet or permit all or any part of the Premises to be used by
others, without the prior written consent of Landlord in each instance. Landlord
agrees that it will not unreasonably withhold or delay its consent to such a
subletting or such an assignment. Any mortgage, pledge, encumbrance, or
transfer, whether voluntary, involuntary or by operation of law, is and shall be
deemed an assignment hereunder. Additionally, if Tenant is not an individual,
any merger, consolidation, reorganization, or liquidation of Tenant, and any
sale or transfer of a majority of any member’s, partner’s or stockholder’s
interest in Tenant during the term of this Lease shall constitute an assignment
for purposes of this paragraph. Any assignment or subletting without Landlord’s
prior written consent shall be voidable by Landlord. Despite Landlord’s consent
to any assignment or subletting, Tenant, and all guarantors of Tenant’s
performance hereunder, shall continue to remain completely liable for the
performance of all of the obligations of Tenant under this Lease. Landlord, at
its option, may prescribe the substance and form of such assignment or sublease
documents.

 

In the event of the transfer, sale or assignment by Landlord of its interest in
this Lease and/or the real property or building containing the Premises, either
of which it may do at its sole option, Landlord shall upon such transfer, sale
or assignment be released from any further obligations hereunder, and Tenant
agrees to attorn to and look solely to Landlord's successor in interest for
performance of Landlord’s obligations hereunder and to release and hold Landlord
harmless from all claims arising from or after such transfer, sale or
assignment.

 

8. DEFAULT:     Tenant will be in default of this Lease: (a) if Rent or
Additional Rent, (which term as used heretofore and hereinafter shall mean all
monies not designated as "Rent" in the Lease but which are nevertheless payable
by Tenant to Landlord under the terms and provisions of this Lease), together
with all taxes owing thereon, is not paid within three (3) days after written
notice from Landlord or within ten (10) calendar days of when due if no legal or
formal demand has been made by Landlord, whichever occurs first; or (b) if
Tenant shall have failed to cure a default in the performance of any obligation
of Tenant under the Lease (except the payment of Rent and Additional Rent)
within ten (10) days after written notice thereof from Landlord; or (c) if a
petition in bankruptcy shall be filed by Tenant or if Tenant shall make a
general assignment for the benefit for creditors; or (d) if a petition in
bankruptcy shall be filed against Tenant and such proceeding is not vacated
within thirty (30) days; or (e) if the Premises become and remain vacant for a
continuous period of ten (10) days during the Term of the Lease; or (f) if the
Premises are used for some purpose other than the authorized use; or (g) if
Tenant mortgages, assigns, or otherwise encumbers Tenant’s leasehold interest or
any portion thereof; or (h) if the Premises or any portion thereof is used by
others, assigned or sublet without the prior written consent of Landlord.

 

In the event a default occurs, this Lease shall, at the option of Landlord,
cease and terminate. Landlord may, upon a default, exercise any one or more of
the remedies or rights available to it under law or in equity, and shall have
the right to immediately accelerate and declare the entire remaining unpaid Rent
and Additional Rent, together with all taxes owing thereon, for the balance of
the Lease term to be immediately due and payable forthwith.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

2

--------------------------------------------------------------------------------

 

 

No re-entry or retaking possession of the Premises by Landlord shall be
construed as an election on its part to terminate the Lease, unless a written
notice of such election is given to Tenant, nor shall pursuit of any remedy
herein provided constitute a forfeiture or waiver of any Rent, Additional Rent
or other monies due to Landlord hereunder or any damages accruing to Landlord by
reason of the violations of any of the terms, provisions and covenants herein
contained. Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of that or any other violation or default or of a waiver of any remedy.
Landlord’s remedies hereunder shall be cumulative. Landlord shall be entitled to
recover and pursue all actions Landlord deems necessary to recover for loss or
damage that Landlord may suffer by reason of Tenant’s default. Landlord’s
damages shall not be limited to its monetary loss under this Lease, but shall
include all damages and expenses incurred by it from Tenant’s malfeasance and
misfeasance as well as arising or resulting from the early and/or abrupt
termination of the lease term, including but not limited to, the cost of
marketing the Premises for lease, the rental deficiency from any reletting, the
expense of repossession and/or reletting and the costs for any cleaning,
painting, repairs or remodeling deemed necessary by Landlord following
repossession to bring or restore the Premises to the condition Tenant is
obligated hereunder to maintain.

 

As a material inducement to Landlord’s willingness to enter into this Lease, the
parties hereto, including any guarantors, jointly and severally, waive their
right to a trial by jury in and of any action, proceeding, or claim resulting
from, arising out of, or in any way connected or related with this Lease, the
guaranty(ies), the relationship of Landlord and Tenant, Tenant's use or
occupancy of the Premises, and/or any claim of injury or damage.

 

9. CURE BY LANDLORD: If Tenant shall default in performing any obligation or
condition of this Lease, Landlord may perform, but shall not be obligated to do
so, the same for the account of the Tenant, and Tenant shall reimburse Landlord
upon demand for any expense incurred therefore.

 

10. REPAIRS, ALTERATIONS AND ADDITIONS:      Tenant has inspected the Premises
prior to entering this Lease and hereby accepts the Premises in its “As Is”
condition. Landlord shall keep the foundation, outer walls, roof and buried
conduits of the Premises in good repair except the Landlord shall not be called
on to make any such repairs occasioned by the negligence of the Tenant, its
agents, invitees or employees. Tenant shall at Tenant’s sole cost and expense
take good care of and maintain in a good condition the Premises and the
fixtures, equipment and furnishings therein, and make all repairs necessary to
keep them clean, in good working order and condition. It is Tenant's sole
responsibility to maintain, repair and replace, whether interior or exterior,
all glass and doors in or on the Premises. The heating and air conditioning
system shall be under the control of Tenant and Tenant agrees that all operation
and upkeep will be at Tenant's expense. Landlord shall be under no obligation,
however, to bring any action or proceeding against its insurer or warrantor
should the insurer or warrantor deny that such repair or replacement falls
within the insurance or warranty coverage, in which event Tenant shall pay the
costs of the repair or replacement. Should the repair or replacement be made by
Landlord’s warrantor or insurer, Tenant shall pay upon demand to Landlord any
deductible or other cost Landlord incurs for such repair or replacement. During
the term of this Lease and any extension thereof, Tenant shall enter into and
maintain a service agreement with a licensed air-conditioning contractor,
providing routine maintenance to the air conditioning equipment. A copy of this
maintenance agreement shall be provided to Landlord within thirty (30) days
after the commencement of the term of this Lease. Provided Tenant maintains the
service agreement with a licensed air conditioning contractor, Landlord shall be
responsible for the major repair or replacement of the HVAC system provided such
replacement was not caused by Tenant’s negligence. Landlord shall have the
right, but not the obligation, to make repairs necessitated by the fault or
negligence of Tenant, or that of Tenant's agents, employees, contractors,
consultants or invitees, and Tenant shall immediately reimburse Landlord for all
expenses and costs for such repairs upon demand of Landlord. Tenant shall not
make any alterations, additions or improvements to the Premises without the
prior written consent of the Landlord.

 

11. MECHANIC LIENS:     Tenant agrees that Tenant shall pay all costs for work
done by or on behalf of Tenant or caused to be done by Tenant on the Premises.
Tenant shall keep the Premises free and clear of all construction liens and
other liens on account of work done for or on behalf of Tenant or persons
claiming under Tenant. Tenant shall indemnify and hold Landlord free and
harmless against liability, loss, damage, costs or expenses, including
attorney's fees and costs of discovery and suit, on account of claims of liens
for work performed for, or materials or supplies furnished to, Tenant or persons
claiming under Tenant on or about the Premises. Should any lien be filed or
recorded against the Premises as a result of labor supplies or material ordered
by Tenant, Tenant shall, at Tenant’s sole cost and expense and whether or not
disputed by Tenant, cause the removal or release of such lien within thirty (30)
calendar days of when filed or recorded by payment or by its transfer to a bond.

 

THE INTEREST OF THE LANDLORD SHALL NOT, UNDER ANY CIRCUMSTANCES, BE SUBJECT TO
LIENS FOR IMPROVEMENTS MADE BY THE TENANT. LANDLORD MAY FILE OR RECORD IN THE
PUBLIC RECORDS FOR THE COUNTY WITHIN WHICH THE PREMISES ARE LOCATED A MEMORANDUM
OF THIS LEASE SETTING FORTH ITS PROHIBITION AGAINST SUCH LIENS.

 

12. SIGNS AND PERMITS: Any signs will be at Tenant's sole expense and will
precisely conform to specifications and locations prescribed and approved by
Landlord according to the Sign Standard Agreement attached hereto. No other
signs or advertising shall be placed on the Premises or in windows by Tenant.
All required licenses and permits pertaining to Tenant's use and occupancy of
the Premises shall be obtained at Tenant's sole expense.

 

13. RELOCATION OF TENANT: Landlord reserves the right, upon giving not less than
60 days' prior notice to Tenant, to move Tenant to other space in the Park,
further defined as Rubin Center Ulmerton, which is substantially comparable in
area and rental.  Landlord shall bear the reasonable expense of such move
directly to third party vendors (movers, construction, etc.) as well as the
expense of any renovations or alterations necessary to make the new space
substantially similar to the Premises, and the rent payable hereunder shall be
adjusted such that it is the same on a square foot basis as is paid for the
Premises.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

3

--------------------------------------------------------------------------------

 

 

14. HAZARDOUS WASTE:

 

A. Hazardous Waste. "Hazardous Waste" shall mean and include those elements or
compounds which are contained in the list of hazardous substances adopted by the
United States Environmental Protection Agency (EPA) and the list of toxic
pollutants designated by Congress or the EPA or defined by any federal, state or
local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous, toxic or dangerous waste, substance or material as now or at any
time in effect.

 

B. Representations and Warranties. Tenant specifically represents and warrants
that the use and operation of the Premises shall comply with all applicable
environmental laws, rules and regulations, including, without limitation, the
Federal Resource Conservation and Recovery Act and the Comprehensive
Environmental Response Compensation and Liability Act of 1980 and all amendments
and supplements thereto and Tenant shall continue to comply therewith at all
times. Specifically, and without limiting the generality of the foregoing, there
are not now and there shall not in the future be any Hazardous Waste located or
stored in, upon or at the Premises, and there are not now nor shall there be at
any time any releases or discharges from the Premises.

 

C. Indemnification.

 

1. Tenant hereby agrees to indemnify Landlord and hold Landlord harmless from
and against any and all losses, liabilities, including strict liability,
damages, injuries, expenses, including attorneys' fees for attorneys of
Landlord's choice, costs of any settlement, judgment and claims of any and every
kind whatsoever paid, incurred or suffered by, or asserted against, Landlord by
any person or entity or governmental agency for, with respect to, or as a direct
or indirect result of, the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission or release from the Premises of any
Hazardous Waste (including without limitation, any losses, liabilities,
including strict liability, damages, injuries, expenses, including attorneys'
fees for attorneys of Landlord's choice, costs of any settlement or judgment or
claims asserted or arising under the Comprehensive Environmental Response,
Compensation and Liability Act, any federal, state or local "Superfund" or
"Superlien" laws, and any and all other statutes, laws, ordinances, codes,
rules, regulations, orders or decrees regulating, with respect to imposing
liability, including strict liability, substances or standards of conduct
concerning any hazardous waste), regardless of whether within Tenant's control.

 

2. The aforesaid indemnification and hold harmless agreement shall benefit
Landlord from the date hereof and shall continue notwithstanding payment,
release, discharge, termination, expiration, assignment, or subletting of this
Lease, and without limiting the generality of the foregoing such obligations
shall continue for the benefit of Landlord and any subsidiary or successor of
the Landlord during and following any possession of the Premises thereby or any
ownership of the Premises thereby, whether arising by sale, foreclosure or deed
in lieu of foreclosure or otherwise, such indemnification and hold harmless
agreement to continue forever.

 

D. Notice of Environmental Complaint. If Tenant shall receive any notice of: (i)
the happening of any material event involving the spill, release, leak, seepage,
discharge or cleanup of any Hazardous Waste on the Premises or the land upon
which it is located or in connection with Tenant's operations on the Premises;
or (ii) any complaint, order, citation or material notice with regard to air
emissions, water discharges or any other environmental, health or safety matter
affecting Tenant (an "Environmental Complaint") from any person or entity, then
Tenant immediately shall notify Landlord orally and in writing of such notice.

 

E. Landlord's Reserved Rights. In the event of receipt of any Environmental
Complaint, Landlord shall have the right, but not the obligation (and without
limitation of Landlord's rights under this Lease) to enter onto the Premises or
to take such actions as it shall deem necessary or advisable to clean up,
remove, resolve or minimize the impact of, or otherwise deal with, any such
Hazardous Waste or Environmental Complaint pertaining to the Premises, the land
upon which the Premises is located, or any part thereof which, if true, could
result in an order, suit or other action against Tenant or Landlord and/or
which, in Landlord's sole opinion, could jeopardize the value or marketability
of the Premises. All reasonable costs and expenses incurred by Landlord in the
exercise of any such rights shall be payable by Tenant upon demand.

 

F. Environmental Audits. If Landlord shall have reason to believe that Hazardous
Waste has been discharged on or from the Premises, Landlord shall have the
right, in its sole discretion to require Tenant to perform periodically to
Landlord's satisfaction (but not more frequently than annually unless an
Environmental Complaint shall be then outstanding), at Tenant's expense, an
environmental audit and, if deemed necessary by Landlord, an environmental risk
assessment of: (a) the Premises and/or the land upon which the Premises is
located ; (b) hazardous waste management practices and/or (c) Hazardous Waste
disposal sites used by Tenant. Said audit and/or risk assessment must be by an
environmental consultant satisfactory to Landlord. Should Tenant fail to perform
any such environmental audit or risk assessment within thirty (30) days after
Landlord's request, Landlord shall have the right to retain an environmental
consultant to perform such environmental audit or risk assessment. All costs and
expenses incurred by Landlord in the exercise of such rights shall be payable by
Tenant upon demand.

 

G. Breach. Any breach of any warranty, representation or agreement contained in
this paragraph shall be an Event of Default and shall entitle Landlord to
exercise any and all remedies available to it. Landlord represents and warrants
to Tenant that the Premises and the land upon which the Premises is located do
not presently contain any "hazardous wastes" or "hazardous substances" or "toxic
materials" as defined in any local, state, or federal laws or regulations
applicable to the Premises nor does the Premises presently contain any trash or
refuse, and Tenant shall not make, store, use, treat, bury or otherwise dispose
of any hazardous waste materials, trash, or refuse on or about the Premises.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

4

--------------------------------------------------------------------------------

 

 

1.     Tenant shall indemnify, defend, and save Landlord harmless from and
against any and all claims, demands, suits, losses, damages, assessments, fines,
penalties, costs and expenses (including attorneys' fees whether or not suit is
filed and, if suit is filed through all appellate proceedings) arising from or
in any way related to hazardous wastes, hazardous substance, toxic materials,
trash or refuse on, about or under the Premises or related to a claim that such
materials are located on, about or under the Premises, whether the claim proves
to be true or false.

 

15. NOTIFICATION:     As required by F.S. 404.056(8), Landlord notified Tenant
as follows:

"RADON GAS - Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed Federal and
State Guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health unit."

 

16. REQUIREMENTS OF LAW:      Tenant at its expense shall observe and comply
with all present and future (a) laws, rules, codes, orders, regulations, etc.,
of any governmental authority having jurisdiction with respect to the Premises
or the use or occupancy thereof; (b) requirements of the Board of Fire
Underwriters, or any other similar body affecting the Premises; and (c) Rules
and Regulations promulgated from time to time by Landlord. Tenant shall not use
the Premises in a manner which will increase the rate of fire insurance of
Landlord over that in effect prior to the Lease.

 

17. SUBORDINATION:      This lease and the rights of Tenant hereunder are and
shall be subject and subordinate to the lien of any mortgage or mortgages,
together with all advances, fees and interests due in connection with such
mortgage(s), now or hereafter recorded against the Premises and/or the property
upon which the Premises are located. If requested, Tenant shall within five (5)
days of a request to execute and deliver to Landlord such other documentation as
Landlord or Landlord's mortgagee may deem necessary to provide further effect to
the provisions of this paragraph. Should Tenant fail to timely execute and
deliver such other documentation, Tenant does hereby appoint Landlord as
Tenant's attorney-in-fact for purposes of executing and delivering such
documentation on behalf of Tenant.

 

18. DAMAGE AND DESTRUCTION:     If the Premises are damaged or destroyed so that
the Premises are rendered wholly untenantable, through no fault of Tenant or
Tenant’s invitees, the Rent shall be proportionately paid up to the time of the
casualty and thenceforth shall cease until the date when the Premises have been
repaired or restored by Landlord. If the Premises shall be partially damaged or
partially destroyed, the damages, to the Premises but not Tenant’s property,
shall be repaired by and at the expense of the Landlord and the Rent, until such
repairs are made, shall be apportioned according to the part of the Premises
useable by Tenant. Landlord shall not be liable for any inconvenience or
annoyance to Tenant resulting from such destruction or damage or the repair
thereof, and shall not be liable for any delay in restoring the Premises. If,
anything to the contrary above in this paragraph notwithstanding, the Premises
are damaged or destroyed as a result of the wrongful or negligent act of Tenant
or any person on the Premises with Tenant's consent, there shall be no
apportionment or abatement of Rent and Tenant shall be liable and shall pay to
Landlord the cost of all repairs and/or replacements to the Premises and any
surrounding property damaged.

 

19. CONDEMNATION:     If the whole or any substantial (more than 25%) part of
the Premises shall be condemned by eminent domain for any public or quasi-public
purpose, this Lease shall terminate on the date of the vesting of title, and
Tenant shall have no claim against Landlord for the value of any unexpired
portion of the term of the Lease, nor shall Tenant be entitled to any part of
the condemnation award. If less than a substantial part of the Premises is
condemned, this Lease shall not terminate, but Rent shall abate in proportion to
the portion of the Premises condemned.

 

20. RIGHT OF ENTRY:     Landlord or its agents or contractors may enter the
Premises at any reasonable time for the purposes of inspection or making such
repairs as Landlord deems necessary or desirable. Landlord may show the Premises
to prospective purchasers or mortgagees and, during the six (6) months prior to
expiration of the Lease, to prospective tenants.

 

21. INDEMNITY:     Tenant shall indemnify, defend and save Landlord harmless
from and against any liability or expense arising from the use or occupation of
the Premises by Tenant, or anyone on or about the Premises with Tenant's
permission. Tenant shall provide on or before the Commencement Date and keep in
force during the Term (and any extensions or renewals thereof) a comprehensive
liability policy of insurance insuring Tenant and Landlord against any liability
whatsoever occasioned by accident on or about the Premises. Such policy shall be
written by an insurance company authorized to do business in Florida and having
a Best's rating of "A" in the amount of One Million Dollars combined single
limit bodily injury and property damage. Evidence of such insurance shall be
delivered to Landlord by Tenant no later than thirty (30) days following the
Commencement Date of this Lease.

 

22. END OF TERM:     Upon the earlier of the termination or expiration of this
Lease, Tenant shall vacate and surrender the Premises to Landlord, broom clean,
and in as good condition as it was upon the Commencement Date, ordinary wear and
tear excepted, and Tenant shall remove all of the Tenant's moveable property
therefrom. All property, furniture, fixtures, equipment, installations and
additions which remain in or on the Premises after Tenant has vacated shall be
considered abandoned by Tenant and, at the option of Landlord, may either be
retained in full or in part as Landlord's property or may be removed by Landlord
at Tenant's expense and disposed of as trash without any liability to account
for same to Tenant or any other person. All alterations, additions, improvements
and fixtures, anything in this particular paragraph to the contrary
notwithstanding, which have been or will be installed by either party in or upon
the Premises during the Term of the Lease, and which, in any manner are attached
to the floors, walls or ceilings, shall be and become the property of Landlord
and upon the Expiration Date or any earlier termination of this Lease shall be
surrendered with the Premises as a part thereof. Alternatively, Landlord may
elect to have Tenant, at Tenant’s expense, return the Premises to its original
condition prior to any buildout thereof by either party.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

5

--------------------------------------------------------------------------------

 

 

23. HOLDING OVER:     Any holding over after the Expiration Date of the Term or
any renewal or extended term shall be construed to be a tenancy from month to
month at a monthly Rent equal to twice the amount of Rent applicable to the
final month of the Term of this Lease (or any previous renewal or extension of
same) (pro rated on a monthly basis) and shall otherwise be on the terms herein
specified so far as applicable. Should Tenant hold over after receipt of notice
from Landlord to vacate or surrender the Premises, in addition to the double
rental amount due to Landlord hereunder, Tenant shall also pay Landlord all
losses and damages incurred by Landlord during that time period Landlord is
unable to market the Premises for lease and the loss of any prospective tenant
or tenants.

 

24. NOTICES:     Any notice by either party to the other shall be in writing and
mailed by registered or certified mail, return receipt requested, to the address
set forth herein, or to such other address as either party may hereafter
designate by notice to the other in writing. Each notice shall be deemed given
on the next business day following the date of mailing. Any notice delivered by
Landlord to Tenant shall be deemed received upon delivery to Tenant at the
Premises.

 

25. RISK OF LOSS:     Tenant assumes the full risk of loss for all property
placed, attached to or moved in the Premises by, for, at the request or on
behalf of Tenant, whether or not Tenant is the owner thereof.

 

26. DELAYS/FORCE MAJEURE:     Whenever a period of time is herein prescribed for
action to be taken by Landlord, and for any services to be provided by Landlord,
Landlord shall not be liable, or responsible for, and there shall be excluded
from the computation for any such period of time or cessation or interruption of
services (including but not limited to utilities, repairs or replacements), any
delays due to acts of God or any other causes of any kind whatsoever which are
beyond the control of Landlord. Landlord shall have no obligation to pay
overtime charges or wages for making any repairs or replacements required to be
made by Landlord. Landlord shall have no liability to Tenant for losses or
damage of any kind or nature due to a cessation or interruption of utility
services to the Premises regardless of the cause for such cessation or
interruption.

 

27. VENUE:     The parties hereto agree that any and all suits for any and every
breach of this Lease shall be instituted and maintained only in those courts of
competent jurisdiction in the county or municipality in which the Premises are
located.

 

28. CORPORATE TENANCY:     If Tenant is a corporation, the undersigned officer
of Tenant hereby warrants and certifies to Landlord that Tenant is a corporation
in good standing and is authorized to do business in the State of Florida. The
undersigned officer of Tenant hereby further warrants and certifies to Landlord
that he or she, as such officer, is authorized and empowered to bind the
corporation to the terms of this Lease by his or her signature thereto.
Landlord, before it delivers possession of the Premises under this Lease and
without abatement of rent or liability to Tenant, may require Tenant to supply a
certified copy of the corporate resolution authorizing the execution of this
Lease by Tenant.

 

29. NO ORAL AGREEMENTS; SUCCESSOR INTERESTS:     The terms contained in this
Lease set forth the entire understanding and contract of the parties, and there
are no representations, agreements or promises except those expressly set forth
herein. This Lease shall be binding upon and shall inure to the benefit of the
respective heirs, successors, assigns and legal representatives of the parties
hereto, but this sentence shall not be deemed or construed as a consent by
Landlord of any assignment by Tenant. This Lease shall not be amended or
modified except in a writing referencing this Lease and signed by the parties
hereto, and any attempt or claim to modify, or amend this Lease orally is void
and unenforceable.

 

30. ATTORNEYS FEES: In any action or proceeding to enforce this Lease or to
collect damages arising hereunder, the prevailing party shall recover from the
other party, its costs, expenses, and attorney's fees, including through all
litigation, bankruptcy, arbitration, mediation, and appellate proceedings.

 

31. TIME IS OF THE ESSENCE: Time is of the essence to the payment of all
monetary obligations hereunder and the performance of the other obligations of
this Lease.

 

32. RULES AND REGULATIONS / PARKING: Tenant covenants that Tenant, its agents,
officers, employees, contractors, licensees and invitees will at all times
observe, perform and abide by all the rules and regulations as further described
in Exhibit “B” attached hereto and promulgated by Landlord from time to time and
communicated in writing to Tenant. Tenant shall have the nonexclusive privilege
to use parking spaces provided by Landlord in common with other tenants, but
only in general areas reasonably designated by Landlord and pursuant to the
rules and regulations relating to parking adopted by Landlord from time to time.
Tenant agrees not to overburden the parking facilities and agrees to cooperate
with Landlord and other tenants in the use of parking facilities.

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

 

6

--------------------------------------------------------------------------------

 

 

33.     COUNTERPARTS: This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart. The parties agree that a facsimile
transmission of this signed Agreement shall constitute an original and binding
document.

 

IN WITNESS WHEREOF, the parties have executed this Lease intending to be bound
hereby as of the day and year first above written.

 

 

WITNESSES FOR LANDLORD:     LANDLORD: CARR-RUBIN ASSOCIATES, LLP           /s/
Annette Jacoby   BY: /s/ Leslie A. Rubin   As to Landlord      Leslie A. Rubin,
LLC, General Partner by Leslie       A. Rubin, Manager of Leslie A. Rubin LLC
Annette Jacoby         Print name                     /s/ Mary C. Foley        
As to Landlord                   Mary C. Foley         Print name        

 

 

WITNESSES FOR TENANT:    TENANT: AMERX HEALTH CARE CORP.           /s/ Ann Dosen
  BY: /s/ James B, Anderson   As to Tenant               Print name: James B,
Anderson   Ann Dosen          Print name    Its: Chief Financial Officer        
    /s/ Terri Parker-Hodge         As to Tenant                   Terri
Parker-Hodge         Print name        

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

7

--------------------------------------------------------------------------------

 

 

UNCONDITIONAL GUARANTY

 

 

 

 

In consideration of the letting of the Premises described in this Lease to the
Tenant and in further consideration of the sum of One Dollar ($1.00) and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, if default shall at any time be made by Tenant in the payment of
the Rent or Additional Rent, or in the Tenant's performance of the covenants or
obligations contained within the Lease on Tenant's part to be paid or performed,
the undersigned will pay to the Landlord, the said Rent, Additional Rent and any
damages, attorney’s fees, costs and expenses that may arise in consequence of
the default or non-performance by Tenant. No notice of any such default or
non-performance is required of Landlord, and the liability of the undersigned
shall continue notwithstanding any prior forbearance or waiver, any amendment of
the Lease, or the insolvency or bankruptcy of Tenant. The undersigned, for
themselves, their successors, heirs, executors, and assigns, hereby expressly
agree that the Landlord, its successors or assigns, may make such changes, as
may be agreed upon between Landlord, its successors or assigns, and Tenant, with
respect to any of the terms, covenants, conditions, agreements, or provisions of
the Lease without notice to or consent from the undersigned as guarantor(s).

 

The undersigned hereby further covenant and agree with Landlord, its successors,
and assigns, that the undersigned may be joined in any action against Tenant in
connection with said Lease, and that recovery may be had against the undersigned
in such action or any independent action against the undersigned without
Landlord having first exhausted any remedy or claim against Tenant, its
successors or assigns.

 

It is understood that other agreements similar to this agreement may be executed
by other persons with respect to the Lease. This agreement shall be cumulative
of any such agreements and the liabilities and obligations of the undersigned
hereunder shall in no event be affected or diminished by reason of such other
agreements.

 

This agreement shall be binding upon the undersigned and the successors, heirs,
executors, and administrators of the undersigned, and shall inure to the benefit
of Landlord and its successors and assigns.

 

In any action or proceeding to enforce this guaranty, the prevailing party shall
recover from the other party its costs and attorney's fees, including through
all litigation, bankruptcy, arbitration, mediation, and appellate proceedings.

 

 

 

Signed, sealed and delivered in the presence of:

 

GUARANTOR(S):

     

/s/ Ann Dosen

 

/s/ James B. Anderson

Witness #1

 

Signature

     

Ann Dosen

 

James B. Anderson

Print Name

 

Print Name

     

/s/ Terri Parker-Hodge

 

5/29/2015

Witness #2

 

Date:

     

Terri Parker-Hodge

 

1300 S Highland Ave

Print Name:

 

Address:

          Clearwater, FL 33756          

727-447-2998

   

Telephone Number

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

8

--------------------------------------------------------------------------------

 

 

SIGN STANDARD AGREEMENT

 

 

RUBIN CENTER - ULMERTON

 

 

Lessee signage shall be at the Lessee's sole expense with the prior approval of
the Lessor. It has been designed to provide a professional and coordinated
appearance throughout the Rubin Center - Ulmerton.

 

Lessee shall purchase a sign base from a plexiglass distributor. The base shall
be 3/8 inch bronze plexiglass (color #2412), 2' x 6' with routed edges. Company
logo and lettering may be either painted or vinyl.

 

Once the sign has been fabricated, it shall be installed by the Lessor.

 

A mailbox label with the Lessee's suite number and company name will be provided
and installed by the Lessor, at Lessee's expense.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

9

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

Building 7

 

A portion of Lots 3 and 4, PINELLAS GROVES, as recorded in Plat Book 1, page 55,
public records of Pinellas County, Florida lying in the Northwest 1/4 of Section
9, Township 30 South, Range 16 East, Pinellas County, Florida, being more
particularly described as follows:

 

Commence at the North 1/4 corner of Section 9, Township 30 South, Range 16 East,
Pinellas County, Florida, as a point of reference; thence N. 89°44'57" W., along
the North line of said Section 9, 990.70 feet; thence leaving said North line,
S. 00°00'49" W., 917.23 feet to a Point of Beginning; thence S. 00°00'49" W.,
along the East line of said Lot 3, 400.00 feet to the Southeast corner of said
Lot 3; thence N. 89°50'46" W., along the South line of said Lots 3 and 4, 360.00
feet; thence leaving said South line, N. 00°09'14" E., 400.00 feet; thence S.
89°50'46" E., 359.02 feet to the Point of Beginning. Said parcel containing 3.30
acres, more or less.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

10

--------------------------------------------------------------------------------

 

 

EXHIBIT “A-1”

 

DEMISED PREMISES

 

[a1.jpg]

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

11

--------------------------------------------------------------------------------

 

 

EXHIBIT “A-2”

 

DEMISED PREMISES

 

Red area indicates office areas to be removed and converted to air conditioned
warehouse space. 

 

[a2.jpg]

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

12

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

Rules and Regulations

 

 

 

  

 

1.

No land or property within the Center shall be used for any purpose other than
as permitted by the Pinellas zoning regulation for M-1 zoning or C-3 zoning (as
applicable to building zoning) or as stipulated in the lease.

 

 

2.

No materials or products shall be manufactured or stored that constitute a
nuisance or cause the emission of noxious odors or gases or smoke. No burning of
materials, outside or inside will be permitted.

 

 

3.

No fence, wall, loading facility, outside storage facility, or permanent
improvements will be erected or constructed without the prior written approval
of the Lessor.

 

 

4.

Lessees will keep their premises safe, clean, neat and provide for the removal
of trash from their premises. No outside stacking or accumulation of any type
permitted other than in a disposal dumpster.

 

 

5.

No materials, supplies or products shall be stored outside without the prior
written approval of the Lessor.

 

 

6.

Occupants shall not cause or make any excessive noise, odor, harmful sewage or
vibration that could be deemed objectionable to other occupants.

 

 

7.

Each tenant is to maintain an adequate pest control program for his type of
enterprise.

 

 

8.

A fifteen (15) mile per hour speed limit is to be observed within the park
complex.

 

 

9.

All enterprises are to be conducted in a business-like manner.

 

 

10.

Only lawful endeavors will be permitted for occupants of Rubin Center.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

13

--------------------------------------------------------------------------------

 

 

ADDENDUM TO LEASE #1

Attached to and forming a part of the Lease Agreement between CARR-RUBIN
ASSOCIATES, LLP Landlord, and AMERX HEALTH CARE CORP. Tenant, dated the 29th day
of May, 2015 (the "Lease").

 

1.

The Lease relates to the following leasehold premises: Approximately 3,220
square feet consisting of 2,380 square feet of air conditioned office space and
840 square feet of non-air conditioned warehouse space located at 13100 56th
Court, Suite 702, Clearwater, FL 33760.

 

2.

Landlord and Tenant hereby agree that the following amendment will be made to
said Lease, namely: The term of the Lease shall be for a period of five (5)
years three (3) months commencing on the 1st day July, 2015, (the "Commencement
Date") and ending on the 30st day of September, 2020 (the "Expiration Date").

 

 

A.

The monthly rent shall be in accordance with the following schedule (the
“Monthly Rent Schedule”):

 

July 1, 2015

-

September 30, 2015

-

$0.00 per month

October 1, 2015

-

September 30, 2016

-

$1,700.00 per month

October 1, 2016

-

September 30, 2017

-

$1,751.00 per month

October 1, 2017

-

September 30, 2018

-

$1,803.53 per month

October 1, 2018

-

September 30, 2019

-

$1,857.64 per month

October 1, 2019

-

September 30, 2020

-

$1,913.36 per month

 

Plus all applicable sales & use taxes.

 

 

B.

The Tenant shall have the option to terminate the lease after the third year by
providing ninety (90) days written notice to the Landlord and paying unamortized
tenant improvements and leasing commission.

 

 

C.

Landlord will be responsible for the following improvements:

 

 

i.

Inspect and repair prior to move in or within the first thirty (30) days, all
plumbing, electrical and mechanical equipment and overhead doors to ensure in
good working order.

 

 

ii.

General cleaning and carpet cleaning prior to move in.

 

 

iii.

Landlord shall, at Landlord’s expense, demo office area as specified in ‘red’ on
Exhibit A-2 in order to convert to A/C warehouse, which includes raising
sprinklers and reconfiguration of electrical. Paint front office areas.

 

3.

The effective date of this Addendum is the 1st day of July, 2015.

 

4.

Landlord and Tenant ratify and affirm all other provisions of the Lease dated
the 29th day of May, 2015.

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Landlord and Tenant executed the foregoing Addendum to
Lease #1 on the 29th day of May, 2015.

 

In the presence of:

 

WITNESSES FOR LANDLORD:      LANDLORD: CARR-RUBIN ASSOCIATES, LLP         /s/
Annette Jacoby   BY: /s/ Leslie A. Rubin As to Landlord     Leslie A. Rubin,
LLC, General Partner by Leslie       A. Rubin, Manager of Leslie A. Rubin LLC
Annette Jacoby       Print name               /s/ Mary C Foley       As to
Landlord                 Mary C Foley       Print name               WITNESSES
FOR TENANT:     TENANT: AMERX HEALTH CARE CORP.         /s/ Ann Dosen     BY:
/s/ James B. Anderson Witness #1                 Print name: James B. Anderson
Ann Dosen        Print name     Its: C.F.O.           /s/ Terri Parker-Hodge    
    Witness #2               Terri Parker-Hodge       Print name      

 

 

Tenant

Landlord

/s/ JBA

/s/ LR

  

15